The opinion of the Court was delivered by
Kennedy, J.
This being an action brought in the court below against the plaintiff in error, for and on account of his acts as a justice of the peace, affecting the rights of the defendant, in error, it became necessary, under the act of the 21st of March 1772, that the latter should deliver to the former a notice in writing, thirty days at least previously to his commencing his action therefor, of his intention to do so, containing a clear and explicit slaternent of his cause of action. A notice was given by the plaintiff below, drawn, as he conceived, in conformity to the act, but objected to, on the trial of the cause in the court below, by the defendant there, as being insufficient and containing no definite and precise cause of action. The court, however, overruled the objection; and the defendant excepted to the opinion of the court thus given, which is the only matter assigned for error. The question then is, whether the cause of action, or more properly, whether a good cause of action, being the same for which this action is brought, be clearly and explicitly set forth in the notice. Although, by the express requirement of the act, the cause of action must be clearly and explicitly stated in the notice, yet it is not required that, it should be set out with the same technicality and form that may be necessary in a declaration. It is enough if the notice inform the defendant substantially of the cause of action and what it is founded on. Miller v. Smith, 12 Serg. & Rawle 148. So it is sufficient if the cause of action for which the suit is afterwards brought be set forth with sufficient certainty, though it contain other causes of action not clearly and explicitly described. Little v. Toland, 6 Binn. 85. So, upon the same principle, if a notice contain a good cause of action clearly and explicitly set forth, though it contain many other matters not actionable, as may be the case here, and all be laid in the declaration, the bad will not destroy the good. Utile per inutile non viliatur. The great objection, however, to the notice here is, that it is not positively certain; and, as is alleged, only states the cause of complaint against the defendant in the alternative, thus: “after giving judgment, you refused to enter an appeal fiom said judgment (meaning the judgment therein before mentioned as improperly rendered by the defendant as a justice of the peace against the plaintiff), or enter special bail for the stay of execution, and take good bail for said appeal or stay of execution, which was then offered, but oppressively and illegally issued execution forthwith.” It is insisted on, that this notice only contains an allegation that the defendant did one or other of those things men*299tioned in it, but which of them is not certainly and distinctly shown and averred. We, however, do not read it so. We think that it very clearly and plainly imports, that the plaintiff here offered to appeal from the judgment rendered against him by the defendant, and offered at the same time good bail for the prosecution thereof; but the defendant oppressively and illegally refused to enter the appeal and take the bail: and again that, after the defendant had so refused to allow the plaintiff to appeal, the latter then offered good bail in order to procure the stay of execution, provided by the act of assembly in such case, but the defendant also oppressively and illegally refused to take the bail offered by the plaintiff for this purpose. Putting then this construction upon the notice, which we- conceive to be the true, as well as the clear and explicit import of it, no question can be made of its containing a good cause of action; for if true, the defendant, acting in his official capacity, as a justice of the peace, did oppressively and illegally deprive the plaintiff here of a right and privilege expressly secured to him by the positive provisions of the act of assembly giving jurisdiction to the defendant, as a justice of the peace, over the matter then in controversy between the parties before him. The notice was clearly sufficient to apprize the defendant of the cause of action, which the plaintiff afterwards brought his suit for in the court below; and, if true or well founded, was also sufficiently explicit to enable him to form a correct estimate of the amount of amends which he ought to tender within the thirty days allowed him by the act for that purpose, after the receipt of the notice, which would seem to have been the principal, if not the only object the legislature had in view in directing such notice to be given.
Judgment affirmed.